11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the Estate of Soledad Banegas Shultz,      * From the County Court at Law No. 2
deceased,                                       of Ector County,
                                                Trial Court No. 24121-CCL2.

No. 11-21-00177-CV                            * September 8, 2022

                                              * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
modify the trial court’s temporary injunction order to vacate the paragraph requiring
that Sandra Banegas Burke post a bond. As modified, we affirm the order of the
trial court. The costs incurred by reason of this appeal are taxed 75% against
Sandra Banegas Burke and 25% against Richard Banegas and Jesus Banegas Jr.